DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that 
Claims 1-4, 9, 11-14 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Dalmia et al. (US 10,797,394) in view of Rodriguez-Cano et al. (US 10,886,977).
Regarding claim 1, Dalmia et al. (figure 22) disclose a user equipment (UE) (smart phone 151) comprising: a front surface including a display (182); a rear surface including a cover (176); a transceiver (a transceiver is inherently included within a circuit board 101 and other components 129 in order for the smart phone to perform communication) between the cover and the display (column 13, line 52  -column 14, line 34), the transceiver configured to transmit signals supporting vertical polarization and horizontal polarization (column 20, lines 3-31). Dalmia et al. do not explicitly disclose a plurality of electromagnetic strips proximate to the cover, the plurality of electromagnetic strips oriented to selectively tilt one of the horizontal polarization or the vertical polarization of the signals. However, Rodriguez-Cano et al. (figure 2) disclose a user equipment (UE) (mobile device 200; column 2, line 62 – column 3, line 19) comprising a plurality of electromagnetic strips (metal strips 112; column 3, line 66 – column 4, line 14) proximate to a cover, the plurality of electromagnetic strips oriented to selectively tilt one of the horizontal polarization or the vertical polarization of the signals (column 6, lines 38-64). Therefore, it would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to adapt the plurality of electromagnetic strips of Rodriguez-Cano et al. to the UE of Dalmia et al. to overcome the blockage problem obstructing the direction of the main beam of the antenna.
Regarding claim 2,  Rodriguez-Cano et al. disclose wherein the plurality of electromagnetic strips are at least substantially parallel to each other (figure 3; column 3, line 66 – column 4, line 14) and 
Regarding claim 3, Rodriguez-Cano et al. (figures 1-3) disclose wherein the plurality of electromagnetic strips are positioned between the transceiver and the cover (column 3, line 66 – column 4, line 14; the plurality of electromagnetic strips 112 are in proximity of the cover 204 and positioned between the transceiver and the cover).
Regarding claim 4, Rodriguez-Cano et al. (figures 1 and 2) disclose wherein the plurality of electromagnetic strips (112) are embedded in the cover (204).
Regarding claim 9, Rodriguez-Cano et al. (figure 3) disclose wherein each of the plurality of electromagnetic strips include a uniform length (column 3, line 66 – column 4, line 14).
Regarding claim 11, Dalmia et al. (figure 22) disclose a method of operating a user equipment (UE) (smart phone 151), the method comprising: transmitting, by a transceiver of the UE (a transceiver is inherently included within a circuit board 101 and other components 129 in order for the smart phone to perform communication), signals supporting vertical polarization and horizontal polarization (column 20, lines 3-31), wherein the UE comprises a front surface including a display (182) and a rear surface including the cover (176) and the transceiver is provided between the cover and the display (column 13, line 52  -column 14, line 34). Dalmia et al. do not explicitly disclose transmitting through a plurality of electromagnetic strips positioned proximate to a cover of the, the plurality of electromagnetic strips oriented to selectively tilt one of the horizontal polarization or the vertical polarization of the signals. However, Rodriguez-Cano et al. (figure 2) disclose a method of operating a user equipment (UE) (mobile device 200; column 2, line 62 – column 3, line 19) comprising transmitting through a plurality of electromagnetic strips positioned proximate to a cover of the UE (metal strips 112; column 3, line 66 – column 4, line 14), the plurality of electromagnetic strips oriented to selectively tilt one of the horizontal polarization or the vertical polarization of the signals (column 6, lines 38-64). Therefore, it would have 
Regarding claim 12,  Rodriguez-Cano et al. disclose wherein the plurality of electromagnetic strips are at least substantially parallel to each other (figure 3; column 3, line 66 – column 4, line 14) and oriented to selectively tilt radiation from the transceiver having one of the horizontal polarization or the vertical polarization (column 6, lines 38-64).
Regarding claim 13, Rodriguez-Cano et al. (figures 1-3) disclose wherein the plurality of electromagnetic strips are positioned between the transceiver and the cover (column 3, line 66 – column 4, line 14; the plurality of electromagnetic strips 112 are in proximity of the cover 204 and positioned between the transceiver and the cover).
Regarding claim 14, Rodriguez-Cano et al. (figures 1 and 2) wherein the plurality of electromagnetic strips (112) are embedded in the cover (204).
Regarding claim 19, Rodriguez-Cano et al. (figure 3) disclose wherein each of the plurality of electromagnetic strips include a uniform length (column 3, line 66 – column 4, line 14).

Allowable Subject Matter
Claims 5-8, 10, 15-18 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 5 and 15, Dalmia et al. and Rodriguez-Cano et al. disclose the UE and the method of operating the UE of claims 1 and 11, respectively above. However, Dalmia et al. and 
Regarding claims 6 and 16, Dalmia et al. and Rodriguez-Cano et al. disclose the UE and the method of operating the UE of claims 1 and 11, respectively above. However, Dalmia et al. and Rodriguez-Cano et al. fail to further disclose the UE and method above wherein each of the plurality of electromagnetic strips includes a curved portion corresponding to a curvature of the cover.
Regarding claims 7 and 17, Dalmia et al. and Rodriguez-Cano et al. disclose the UE and the method of operating the UE of claims 1 and 11, respectively above. However, Dalmia et al. and Rodriguez-Cano et al. fail to further disclose the UE and method above wherein at least one of the plurality of electromagnetic strips is connected to another one of the plurality of electromagnetic strips.
Regarding claims 8 and 18, Dalmia et al. and Rodriguez-Cano et al. disclose the UE and the method of operating the UE of claims 1 and 11, respectively above. However, Dalmia et al. and Rodriguez-Cano et al. fail to disclose the UE and method above further comprising a plurality of switches provided on each of the plurality of electromagnetic strips, respectively, the plurality of switches configured to extend a range of the transceiver.
Regarding claims 10 and 20, Dalmia et al. and Rodriguez-Cano et al. disclose the UE and the method of operating the UE of claims 1 and 11, respectively above. However, Dalmia et al. and Rodriguez-Cano et al. fail to further disclose the UE and method above wherein a length of each of the plurality of electromagnetic strips progressively decreases from a first electromagnetic strip to a last electromagnetic strip.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Gustafsson et al. (US 8,970,444) disclose a method for adjusting a dual polarized antenna or antenna array and a wireless communication system comprising the antenna or antenna array.
Uno et al. (US 9,806,419) disclose an array antenna device includes a substrate, a strip conductor formed on the one surface of the substrate, and a conductive plate formed from the other surface of the substrate.
McCaughey et al. (US 9,838,060) disclose a protective cover with plurality of metallic strips for a wireless device.
Wright et al. (US (10,327,348) disclose an electronic device includes a front enclosure piece with a cover glass and a back enclosure piece forming from a metal frame component.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUOCHIEN B VUONG whose telephone number is (571)272-7902.  The examiner can normally be reached on 10:00-06:00PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/QUOCHIEN B VUONG/Primary Examiner, Art Unit 2645